Citation Nr: 1814515	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-19 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of right ankle injury.

2.  Entitlement to service connection for residuals of right knee injury.

3.  Entitlement to service connection for hypothyroidism.

4.  Entitlement to service connection for arthritis of the cervical spine.

5.  Entitlement to an initial compensable rating for levator dehiscence of the left eye.

6.  Entitlement to an initial rating in excess of 30 percent prior to March 18, 2013, and 50 percent since then, for migraine headaches.  

7.  Entitlement to an initial rating in excess of 50 percent prior to February 14, 2013 and 70 percent since then, for post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July to November 1980, with additional periods of service in the United States Marine Reserve to include periods from July 1980 to July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011, June 2011, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing before a Decision Review Officer (DRO) was held in June 2015.  The record show that the Veteran requested a videoconference in the April 2015 VA Form 9.  A hearing was scheduled in November 2016; however, the Veteran failed to show.  

In a July 2014 statement, the Veteran raised the issue of entitlement to diabetes mellitus as result of drinking contaminated water at Camp Le Jeune, North Carolina.  However, as the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated this additional claim, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO should obtain the actual dates that the Veteran was on active duty training (ACDUTRA), and inactive duty training (INACDUTRA). 

The record contains VA outpatient records that date from July 2010 to April 2013.  There are several references noted in these records that the Veteran received VA treatment in late 2009.  (See November 2012 clinical notes).  These records have not been associated with the e-file.  Moreover, the Veteran has referred to ongoing VA treatment.  Updated VA records should be obtained.  

The Veteran reported that he was hit by a truck on September 30, 2007.  (See May 2011 VA treatment record.)  He reported that he received treatment at Brigham and Women's Hospital in Boston Massachusetts.  (See VA treatment record dated in November 2012.)  The VA should assist the Veteran in obtaining those records.  

In May 2011, a VA examiner opined that the Veteran's current right ankle pain is unrelated to a July 1980 injury in which he sprained his right ankle.  However, this opinion is conclusory without any rationale.  Further, the VA examiner does not take into consideration the Veteran's report of continuity.  (See June 2015 hearing testimony.)  A supplemental opinion should be obtained.

The Veteran reports that he initially injured his right knee when he fell during physical training.  He reports that this injury occurred simultaneously with his ankle injury in 1980.  The service treatment records dated in July 1982 refer to a right knee injury.  VA examination and opinion is needed regarding the etiology any currently diagnosed right knee disability.    
The e-file contains a medical opinion that the Veteran has cervical spine disability related to military.  However, this opinion does not contain adequate medical history, findings, or rationale.  VA examination and opinion are needed.

In August 2013, the RO received the Veteran's NOD to the 30 percent rating assigned to migraine headaches, in the January 2015 rating action that granted service connection.  Even though the RO increased the schedular rating for the Veteran's disability in June 2015, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  In April 2015, the RO received the Veteran's NOD to the 30 percent rating assigned to PTSD, in the April 2015 rating action that granted service connection.  The RO has not issued a SOC to either of these denials.  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records to include records dated from January 2009 to July 2010 and April 2013 to present from the Boston VA Medical Center (VAMC).

2. The AOJ should request verification of the dates for each period of active duty, active duty for training, and inactive duty for training.

3. With the assistance of the Veteran obtain records from the Brigham and Women's Hospital in Boston Massachusetts that pertain to his injury in September 2007.

4. After obtaining all additional records as requested above, schedule VA compensation examination for medical nexus opinion concerning the etiology of any current cervical, right ankle and/or right knee disability(ies).

The orthopedic examiner should identify all cervical, right ankle and right knee disabilities.  Then address whether it is at least as likely as not that any identified current cervical spine, right ankle and/or right knee disability(ies) initially manifested during any period of qualifying service (i.e., AD, ACDUTRA, or INACDUTRA) or are otherwise related to such service. 

Because the Veteran is competent even as a lay person to report symptoms of cervical, knee and ankle difficulties, the examiner must specifically consider the Veteran's report of any manifestation during his active service and since discharge in determining whether any disability is related to military service.  

The examiners should provide a rationale for all opinions expressed.

5. The RO should issue to the Veteran and his representative an SOC addressing his claim for higher ratings for migraine headaches and PTSD. This should include the laws and regulations that pertain to these claims. 

6. Thereafter, re-adjudicate the claims on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




